NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TMF TRUSTEE LIMITED,                            No.   18-56189
                                                      18-56561
                Plaintiff-Appellee,
                                                D.C. No. 2:17-cv-09010-AGR
NOVELL INVESTMENTS, INC.;
MONJASA LTD.; OCEAN ENERGY
LTD.; DAN-BUNKERING (MONACO)                    MEMORANDUM*
SAM; E.N. BISSO & SON, INC.; RILEY-
SHERMAN SHIPPING AGENCY, INC.;
COOPER/T. SMITH MOORING CO.,
INC.; BP MARINE LIMITED,

             Intervenor-Plaintiffs-Appellees,

 v.

M/T MEGACORE PHILOMENA, her
engines, boilers, tackles, and other
appurtenances, etc., in rem; HURRICANE
NAVIGATION, INC., a Marshall Islands
Corporation, in personam,

                Defendants-Appellants.

                   Appeal from the United States District Court
                        for the Central District of California
                 Alicia G. Rosenberg, Magistrate Judge, Presiding

                    Argued and Submitted November 15, 2019
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 5


Before: BERZON and WATFORD, Circuit Judges, and WHALEY,** District
Judge.

      Hurricane Navigation, Inc. (Hurricane) appeals from the interlocutory sale of

the M/T MEGACORE PHILOMENA and the entry of summary judgment in favor

of TMF Trustee Limited (TMF). We affirm.

      1. The district court did not abuse its discretion in ordering the interlocutory

sale of the ship. Courts may order an interlocutory sale if there has been

“unreasonable delay in securing release of the property.” Fed. R. Civ. Proc. Supp.

AMC Rule E(9)(a)(i)(C). Courts applying this rule have held that delays as short

as four months are unreasonable, even in instances where the owners are actively

engaged in defending the underlying litigation. E.g., Silver Star Enterprises, Inc.

v. M/V SARAMACCA, 19 F.3d 1008, 1014 (5th Cir. 1994) (seven months); Ferrous

Financial Services Co. v. O/S ARCTIC PRODUCER, 567 F. Supp. 400, 401 (W.D.

Wash. 1983) (four months); see also 8 Benedict on Admiralty § 23.48. Here, by

the time the court ordered the ship sold, over six months had passed since the

ship’s arrest. At that point, Hurricane had still not posted a bond to secure the

ship’s release, nor given any indication that it would be able to post such a bond.

This six-month delay in securing the ship’s release was unreasonable, and ordering



      **
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
                                                                          Page 3 of 5

the sale was thus permissible.

      2. The district court properly granted summary judgment for TMF. It is

undisputed that Hurricane failed to make the December 29, 2017, maturity

payment on the loan, which constituted a breach of contract independent from the

security-cover breach. Hurricane contends that its failure to make the maturity

payment should not be considered a breach, but its arguments are unavailing.

      First, English law is clear that a wrongful acceleration, without more, has no

contractual significance. Concord Trust v. Law Debenture Trust Corp. PLC,

[2005] UKHL 27, [35]–[37]. Even if Hurricane were correct that TMF’s allegedly

wrongful acceleration and arrest of the ship breached the contract, Hurricane’s

appropriate remedy would be to file a counterclaim. Id. [41]. TMF’s allegedly

wrongful acceleration notice did not absolve Hurricane of its obligation to make

the final balloon payment on the loan, and Hurricane has presented no legal

support for its contention that TMF’s acceleration of the loan waived its right to

enforce the maturity payment requirement.

      Second, Hurricane has not raised a triable issue as to whether the ship’s

allegedly wrongful arrest prevented Hurricane from making the final maturity

payment. While Hurricane did produce signed Memoranda of Agreement that

evidenced a tentative sale of the PHILOMENA and the HONAMI, that agreement

had a closing date of November 15, 2017. It is undisputed that the sale did not
                                                                           Page 4 of 5

close by that date. The PHILOMENA was not ordered arrested until December 15,

2017, a month after the closing date, so the ship’s arrest could not have interfered

with Hurricane’s initial agreement to sell the ship.

      Hurricane contends that the closing date had been extended to sometime

between December 2017 and January 2018. The district court correctly held that

Hurricane produced insufficient evidence to raise a triable issue of fact on this

point. Hurricane’s only evidence of an extension consists of two statements in the

declaration of Charilaos Loukopoulos. The declaration first asserts that

“Borrowers advised the Lenders” that they had obtained an extension of the

delivery date until “between 15 December and 15 January.” Even if we credit that

the borrowers so advised the lenders, the district court correctly noted that this

statement does not attest to the truth of the underlying assertion—namely, that the

sale had in fact been extended. At oral argument, Hurricane highlighted for the

first time a second statement in the Loukopoulos declaration: “the Acceleration

Notice prompted the arrest of the Megacore Philomena on December 15 (prior to

the scheduled maturity) and cancelled the sale of the Vessels.” Hurricane contends

that we can infer from this statement that the cancellation date must have been

extended, but that inference is too tenuous to survive summary judgment. The

statement says that it was the Acceleration Notice, dated October 20, 2017, not the

arrest, that “cancelled the sale,” an assertion that suggests that there was not an
                                                                         Page 5 of 5

extension past November 15, not that there was. And proof that the extension

occurred lay entirely within Hurricane’s control.1

      3. Hurricane argues that TMF’s unclean hands in securing the ship’s arrest

equitably prevent it from recovering. This argument fails for the same reason

discussed above: Hurricane has not shown that the arrest caused its later failure to

make the maturity payment. TMF is therefore not profiting from its alleged

wrongdoing, but rather recovering based on a second, independent breach.

Because Hurricane did not establish a causal connection between the arrest and

Hurricane’s failure to make its final payment, the doctrine of unclean hands does

not bar TMF’s recovery.

      AFFIRMED.




1
 The English High Court of Justice’s recent opinion in TMF Trustee Limited v.
Fire Navigation Inc., [2019] EWHC 2918 (Comm), is not helpful to Hurricane’s
cause, as the court there assumed the evidence would show that the ship’s arrest
caused the later breach, id. [12], whereas the court here correctly concluded that
such evidence was lacking.